Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed January 21, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathai (WO 2016/068876 A1 from Applicant’s Information Disclosure Statement filed 10/14/19) in view of Aoki et al. (US 2007/0183773 A1) in view of Morris et al. (6,821,028).
Regarding claim 1, Mathai discloses a silicon photonic (SiPh) solder reflowable assembly comprising: a silicon interposer (124 in Fig. 1), the silicon interposer having an optical grating (126) disposed on the interposer to couple an optical signal; an organic substrate (128) bonded to the silicon interposer; a lens array chip (110), the 
Still regarding claim 1, Mathai teaches the claimed invention except the lens array chip comprising a plurality of solder joints.  Aoki discloses a lens unit (40 in Fig. 7) comprising one or more lenses (7), the lens unit comprising a plurality of solder joints (31a) connecting corresponding pairs of metallic structures from the lens unit and from a substrate (3) in paragraph 0088 (the lens unit and substrate both must have respective pluralities of metallic structures in order to be joined by solder balls 31a).  Since both of the inventions relate to optical devices, one of ordinary skill in the art at the time of the invention would have found it obvious to mount the lens unit to a substrate using solder as disclosed by Aoki in the assembly of Mathai for the purpose of providing a robust and stable connection.

Regarding claim 2, Mathai discloses an index matched optically transparent underfill (234 in Fig. 2) between the lens array chip and the silicon interposer in paragraph 0013.
Regarding claim 3, Mathai discloses the wafer and the one or more lenses comprise silicon, and the wafer comprises an antireflective coating on a wafer side facing the interposer in paragraph 0013.  

Regarding claims 5 and 6, Mathai discloses the one or more lenses comprise an antireflective coating in paragraph 0010.
Regarding claim 8, Mathai discloses the mechanical alignment feature of the optical socket comprises at least a hole (660 in Fig. 6) and the complementary mechanical alignment feature of the optical connector comprises at least a pin (662) for mechanical alignment in Fig. 6 and paragraph 0021.  
Regarding claim 9, Mathai discloses the optical socket and the optical connector are implemented with flat parallel complementary surfaces, wherein the flat parallel complementary surfaces permit alignment between the optical socket and the optical fiber connector in Fig. 6.  
Regarding claim 10, Mathai discloses the optical socket is vision aligned to the lenses or fiducials on the lens array chip in Figs. 5-7 since the alignment features must be formed by using some type of visual aid in the manufacturing process thereof. 
Regarding claim 11, the proposed combination of Mathai, Aoki and Morris teaches the claimed invention except for the one or more lenses having an optical axis that is offset to the grating.  However, Mathai discloses in paragraph 0011 that the lens serves to tilt the signal and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to have the optical axis of the lens offset to the grating for the purpose of improving the alignment.


Response to Arguments
Applicant's arguments, see pages 6-7, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 10, 2021